Case 1:18-cv-01145-FB-SJB Document 70 Filed 03/20/19 Page 1 of 1 PageID #: 333




                                 Ira N. Weinstein
                                 Attorney At law
                                  2200 Mill Ave.
                               Brooklyn, NY 11234
               email inw4@aol.com fax 888 314 5399 tel 718 241 2430

March 20, 2019
 Senior Judge Frederic Block
United States District Court EDNY
225 Cadman Plaza East
Brooklyn, NY 11201


Re: Tuline Jenkins, Adeleke Omole as Administrators For the Estate of Adedji Omole et al Vs
City of New York , et al 18 Cv 1145 (FB) (SJB) Letter Motion for additional time to answer
Letter Motion of Defendants Captain Britton, Correction Officers Lazanakis and Mauro
Dear Judge Block,
       Inasmuch as your Honor ordered mediation in this case, which is currently scheduled
with Mediator Richard Brewster to be completed by April 11, 2019, the letter motion of NYC
Law Department by attorneys Andrew Rauchberg and Thomas CoPatrick on behalf of
defendants Britton, Lazanakis and Mauro requesting a pre motion conference for its motion to
dismiss will be moot if the mediation is successful.
        Mindful of the importance of productive use of the Courts time, in order to give the Court
ordered mediation opportunity to resolve all the issues of this litigation, as there has been
significant progress to date as well as continued communication between the parties, it is
respectfully requested the date of pre motion conference for this latest Motion To Dismiss be set
for April 25, 2019 or such other date as the Court shall set therefor and date for Plaintiffs
responsive filing be extended to April 18, 2019 . This is the first request for the relief requested
herein. The adversaries and other attorneys involved in this action have no objection to this
request.
        In light of the above, I respectfully request that the Court extend the date for responsive
filing by Plaintiffs to this motion to April 18, 2019 or such other date as will seem reasonable to
the Court and that no pre motion conference be set before April 25, 2019.
Respectfully submitted,
Ira Weinstein
Attorney for Plaintiff Respondent

CC: Andrew Rauchberg, Thomas Copatrick Paul A Sanders, Kathleen Byrne, Stephen Kovatis,
David MacMain
